            Case 3:18-cv-05275-RBL Document 100 Filed 02/27/20 Page 1 of 5



 1                                                                  Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      SEAN WILSON, individually and on behalf
 9    of all other similarly situated,                 NO. 3:18-cv-05275-RBL

10                          Plaintiff,                 DECLARATION OF JENNIFER M.
                                                       JENSEN
                   v.
11                                                     NOTE ON MOTION CALENDAR:
      PTT, LLC, a Delaware limited liability
12                                                     March 13, 2020
      company d/b/a HIGH 5 GAMES, LLC, a
      Delaware limited liability company,
13
                            Defendant.
14

15

16      I, Jennifer M. Jensen, declare and state as follows:

17          1.      I am an attorney with the Boise office of the law firm of Holland & Hart LLP

18   and am one of the attorneys representing Defendant High 5 Games, LLC (“High 5”). I make

19   this declaration based on my personal knowledge and based on my personal involvement in

20   this case as counsel for High 5.

21          2.      On January 28, 2020, I received an email from Plaintiff’s counsel attached

22   hereto as Exhibit 1.

23          I declare under penalty of perjury under the laws of the United States of America that

24   the foregoing is true and correct.

25

26
     DECLARATION OF JENNIFER M.                                      HOLLAND & HART LLP
     JENSEN -1                                                       800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                             BOISE, ID 83702
                                                                     TEL: 208.342.5000
                                                                     FAX: 208.343.8869
            Case 3:18-cv-05275-RBL Document 100 Filed 02/27/20 Page 2 of 5



 1          DATED this 27th day of February, 2020.
 2
                                              /s/ Jennifer M. Jensen
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
     DECLARATION OF JENNIFER M.                                   HOLLAND & HART LLP
     JENSEN -2                                                    800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                          BOISE, ID 83702
                                                                  TEL: 208.342.5000
                                                                  FAX: 208.343.8869
              Case 3:18-cv-05275-RBL Document 100 Filed 02/27/20 Page 3 of 5



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 27th day of February, 2020, I electronically filed the
     foregoing DECLARATION OF JENNIFER M. JENSEN with the Clerk of the Court using
 3   the CM/ECF system which will send notification of such filing to the following:
 4
             Attorneys for Plaintiff
 5           Cecily C. Shiel
             TOUSLEY BRAIN STEPHENS PLLC
 6           1700 7th Ave Ste 2200
             Seattle WA 98101-4416
 7           Tel: (206) 682-5600
 8           cshiel@tousley.com

 9           Attorneys for Plaintiff
             Benjamin H. Richman
10           EDELSON PC
             350 North LaSalle St 14th Fl
11           Chicago IL 60654
12           Tel: (312) 589-6370
             brichman@edelson.com
13
             Attorneys for Plaintiff
14           Todd Logan
             Rafey S. Balabanian
15           Eve-Lynn Rapp
16           Brandt Silver-Korn
             EDELSON PC
17           123 Townsend St Ste 100
             San Francisco CA 94107
18           Tel: (415) 638-9660
             tlogan@edelson.com
19
             rbalabanian@edelson.com
20           erapp@edelson.com
             bsilverkorn@edelson.com
21

22                                              /s/ Stacy Gust
                                                Stacy Gust, Legal Assistant
23
     14275795_v1

24

25

26
     DECLARATION OF JENNIFER M.                                    HOLLAND & HART LLP
     JENSEN -3                                                     800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                           BOISE, ID 83702
                                                                   TEL: 208.342.5000
                                                                   FAX: 208.343.8869
Case 3:18-cv-05275-RBL Document 100 Filed 02/27/20 Page 4 of 5




                EXHIBIT 1
                  Case 3:18-cv-05275-RBL Document 100 Filed 02/27/20 Page 5 of 5




From:                Todd Logan <tlogan@edelson.com>
Sent:                Tuesday, January 28, 2020 3:59 PM
To:                  Jennifer M. Jensen
Cc:                  Brandt Silver-Korn; Erik Stidham; Rafey Balabanian; Cecily Shiel; Stacy Gust; Christopher A. Wright
Subject:             Re: Wilson v. High 5: Plaintiff's Fourth LCR 37(a)(2) Submission



 External Email


Jenn:

Thanks for today's call. Here are my takeaways--please chime in if I've missed or mischaracterized anything.

    •   Confidentiality designations re: LCR 37 motion: we have opposing views that will be dealt with through the
        briefing process associated with a motion to seal in support of the motion.

    •   Confidentiality designations on Plaintiff's deposition transcript: we'll speak again Thursday afternoon or Friday
        morning regarding portions; I've committed to subsequently producing a narrowly redacted version.

    •   High 5's 30(b)(6): we're agreed on 2/19 or 2/20 for the depo, and anticipate likely agreement on (1) a stip and
        proposed order re continuing the class cert deadline, and (2) a private stip resolving other of our respective
        concerns.

    •   Paragraph 25 of the Complaint: we disagree that paragraph 25 is false. It is literally true that a player, upon
        running out of chips, cannot continue to play the game without buying more chips for real money. Nevertheless,
        we understand the argument your client wants to make, and don't think this is the kind of dispute that should
        result in motion practice. To that end, we'd consider a stipulated amendment that added something along the
        lines of the following sentence to paragraph 25: "Once a player runs out of their allotment of free chips, they
        cannot continue to play the game without buying more chips for real money. A player may, however, wait for
        some period of time and later may receive additional free chips.” We're also likely flexible on specific language,
        provided the statement is true and accurate. Please let us know your client's views.

    •   Third-party subpoenas: Notwithstanding my compromise proposals, High 5 will likely be filing a motion for a
        protective order, and we'll plan to meet and confer either immediately before or just after to discuss a mutually
        agreeable briefing schedule.

    •   Concerns about Mr. Wilson's deposition: to be further discussed at a later time.

Best,

Todd




                                                             1
